The defendant was convicted of the crime of murder and sentenced to imprisonment for life. The appeal is from the judgment and from an order denying his motion for a new trial.
The alleged errors complained of by appellant are that the court improperly limited his counsel in the examination of jurors; that the court refused to permit him to ask certain questions in cross-examination of one of the state's witnesses; and that the court refused to allow appellant's counsel in his argument to the jury to read to the jury, by way of illustration, "extracts from the daily papers of Los Angeles," which extracts were not in evidence.
On the first point, it is insisted that counsel was entitled to ask the questions for the purpose of obtaining information which would enable him to determine whether he would or would not exercise a peremptory challenge. The limitation of examinations of jurors on their voir dire for that purpose is very completely within the discretion of the judge, and defendant is not entitled to "embark in a general exploration for the sole purpose of satisfying himself whether it will be safe to be tried by a juror against whom no legal objections can be urged." The rulings were correct. (People v. Edwards,163 Cal. 752, [127 P. 58].) *Page 480 
The court's refusal to allow defendant's counsel to cross-examine the witness Stevens with respect to his testimony at the preliminary examination affected only the form of the questions, and did not go to the extent of denying the right to ask appropriate questions showing contradiction or inconsistency between the testimony of Stevens at this trial and that given by him at the preliminary examination.
As to the refusal of the court to allow the reading in argument of extracts from newspapers, it need only be said that the record fails to show what the offered extracts were or what relation, if any, they might have had to the subject matter of this case. The "suggestion of diminution of the record," attempted to be made by counsel, is wholly insufficient.
The judgment and order are affirmed.
James J., and Shaw, J., concurred.